      Case: 1:20-cv-03193 Document #: 1 Filed: 05/29/20 Page 1 of 12 PageID #:1



                                                                                           017-026
                           IN THE UNITED STATES DISTRICT COURT

                      FOR THE NORTHERN DISTRICT OF ILLINOIS

                                     EASTERN DIVISION


 NITETEK LICENSING LLC,
                                                     Civil Action No.: 2020 CV 3193
              Plaintiff,

       v.                                            TRIAL BY JURY DEMANDED

 HMS INDUSTRIAL NETWORKS INC.,

              Defendant.



                     COMPLAINT FOR INFRINGEMENT OF PATENT

       Now comes, Plaintiff Nitetek Licensing LLC (“Plaintiff” or “Nitetek”), by and through its

counsel, Luke A. Casson, Andreou & Casson, Ltd., and respectfully alleges, states, and prays as

follows:

                                 NATURE OF THE ACTION

       1.      This is an action for patent infringement under the Patent Laws of the United States,

Title 35 United States Code (“U.S.C.”) to prevent and enjoin Defendant HMS Industrial Networks

Inc., (hereinafter, “Defendant”), from infringing and profiting, in an illegal and unauthorized

manner, and without authorization and/or consent from Plaintiff from U.S. Patent Nos. 7,020,105

(hereinafter, the “‘105 Patent”) and 6,661,783 (hereinafter, the “’783 Patent”)(collectively, the

“Patents-in-Suit”), which are attached hereto as Exhibits A and B, respectively, and are

incorporated herein by reference, and pursuant to 35 U.S.C. §271, and to recover damages,

attorney’s fees, and costs.

                                         THE PARTIES

                                                 1
      Case: 1:20-cv-03193 Document #: 1 Filed: 05/29/20 Page 2 of 12 PageID #:2




       2.      Plaintiff is a Texas limited liability company with its principal place of business at

6001 W. Parmer Ln, Suite 370-1070, Austin, TX 78727-3908.

       3.      Upon information and belief, Defendant is a corporation organized under the laws

of Illinois, having a principal place of business at 35 E. Wacker Drive, Suite 1900, Chicago, Illinois

60601. Upon information and belief, Defendant may be served with process c/o its registered

agent: The Corporation Trust Company, 208 So. LaSalle St., Suite 814, Chicago, Illinois 60604.

       4.      Plaintiff is further informed and believes, and on that basis alleges, that Defendant

operates the website, www.hms-networks.com, which is in the business of making industrial

devices and systems that communicate through the use of intelligent and networked devices. See

https://www.hms-networks.com/. Upon information and belief, Defendant derives a portion of its

revenue from sales and distribution via transactions initiated from its Internet website located at

www.hms-networks.com, and its incorporated and/or related systems (collectively, the “HMS

Website”). Plaintiff is informed and believes, and on that basis alleges, that, at all times relevant

hereto, Defendant has done and continues to do business in this judicial district, including, but not

limited to, providing products/services to customers located in this judicial district by way of the

HMS Website.

                                 JURISDICTION AND VENUE

       5.      This is an action for patent infringement in violation of the Patent Act of the United

States, 35 U.S.C. §§1 et seq.

       6.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§1331 and 1338(a).




                                                  2
      Case: 1:20-cv-03193 Document #: 1 Filed: 05/29/20 Page 3 of 12 PageID #:3




        7.          This Court has personal jurisdiction over Defendant by virtue of its systematic and

continuous contacts with this jurisdiction and its residence in this District, as well as because of

the injury to Plaintiff, and the cause of action Plaintiff has risen in this District, as alleged herein.

        8.          Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to its substantial business in this forum, including: (i) at least a portion of the

infringements alleged herein; (ii) regularly doing or soliciting business, engaging in other

persistent courses of conduct, and/or deriving substantial revenue from goods and services

provided to individuals in the forum state and in this judicial District; and (iii) being incorporated

in this District.

        9.          Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b) because

Defendant resides in this District under the Supreme Court’s opinion in TC Heartland v. Kraft

Foods Group Brands LLC, 137 S. Ct. 1514 (2017) through its incorporation, and regular and

established place of business in this District.

                                      FACTUAL ALLEGATIONS

    A. The ’105 Patent

        10.         On March 28, 2006, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued the ‘105 Patent, entitled “DYNAMIC RESOURCE ALLOCATION IN

PACKET DATA TRANSFER” after a full and fair examination. The ‘105 Patent is attached hereto

as Exhibit A and incorporated herein as if fully rewritten.

        11.         Plaintiff is presently the owner of the ‘105 Patent, having received all right, title

and interest in and to the ‘105 Patent from the previous assignee of record. Plaintiff possesses all

rights of recovery under the ‘105 Patent, including the exclusive right to recover for past

infringement.



                                                      3
      Case: 1:20-cv-03193 Document #: 1 Filed: 05/29/20 Page 4 of 12 PageID #:4




       12.       The invention claimed in the ‘105 Patent discloses a “method for control of packet

data transmissions in a TDMA wireless network to provide for additional choices in the allocation

of communication channels.” See Exhibit A, Abstract.

       13.       The ‘105 Patent contains twenty-four (24) total claims with eight (8) claims being

independent claims.

       14.       For example, Claim 1 of the ‘105 Patent states:

                 1. A communication method used in a mobile station apparatus
                    which performs communication using a TDMA frame formed
                    by eight slots, a start of a TDMA frame on an uplink being
                    delayed by three slots or three slots minus a fraction of a slot
                    from a start of a TDMA frame on a downlink, the method
                    comprising:

                     receiving using a reception slot of the TDMA frame on the
                        downlink after getting ready to receive;

                    transmitting using a transmission slot of the TDMA frame on the
                        uplink after getting ready to transmit; and

                    performing adjacent cell signal level measurement before either
                        getting ready to receive or getting ready to transmit,

                    wherein (I) when a number of transmission slots used in one
                       TDMA frame on the uplink is below a predetermined
                       number, then, after transmitting using a trans mission slot of
                       the TDMA frame on the uplink, a time allocation of two
                       consecutive slots shall apply for performing adjacent cell
                       signal level measurement and getting ready to receive and
                       (ii) when the number of transmission slots used in one
                       TDMA frame on the uplink is the predetermined number,
                       then, after receiving using a reception slot of the TDMA
                       frame on the downlink, a time allocation of two consecutive
                       slots shall apply for performing adjacent cell signal level
                       measurement and getting ready to transmit.

See Exhibit A.

                                                  4
      Case: 1:20-cv-03193 Document #: 1 Filed: 05/29/20 Page 5 of 12 PageID #:5




          15.   Defendant commercializes, inter alia, a device having all the elements and

components recited in at least one claim of the ‘105 Patent. More particularly, Defendant

commercializes, inter alia, a device using the method as recited in Claims 1-24 of the ‘105 Patent.

Specifically, Defendant makes, uses, sells, offers for sale, or imports a device using the method

that is covered by all claims of the ‘105 Patent.

    B. The ’783 Patent

          16.   On December 9, 2003, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued the ‘783 Patent, entitled “CDMA TRANSMISSION APPARATUS” after

a full and fair examination. The ‘783 Patent is attached hereto as Exhibit B and incorporated herein

as if fully rewritten.

          17.   Plaintiff is presently the owner of the ‘783 Patent, having received all right, title

and interest in and to the ‘783 Patent from the previous assignee of record. Plaintiff possesses all

rights of recovery under the ‘783 Patent, including the exclusive right to recover for past

infringement.

          18.   The invention claimed in the ‘783 Patent comprises an improvement to CDMA

transmission apparatuses used for cellular systems.

          19.   The ‘783 Patent contains ten (10) total claims with six (6) claims being independent

claims.

          20.   For example, Claim 3 of the ‘783 Patent states:

                3. A spreading code selection method, which selects as the
                   spreading code for asymmetric communications, a hierarchic
                   orthogonal type spreading code which is a spreading code of a
                   hierarchy which contains spreading codes of a longer length than
                   spreading codes used for symmetric communication lines and is



                                                    5
      Case: 1:20-cv-03193 Document #: 1 Filed: 05/29/20 Page 6 of 12 PageID #:6




                    orthogonal to spreading codes used for other asymmetric
                    communication lines.

See Exhibit B.

       4.        Defendant commercializes, inter alia, a device having all the elements and

components recited in at least one claim of the ‘783 Patent. More particularly, Defendant

commercializes, inter alia, a device as recited in Claims 3 and 4 of the ‘783 Patent. Specifically,

Defendant makes, uses, sells, offers for sale, or imports a device that encompasses that which is

covered by at least Claims 3 and 4 of the ‘783 Patent.

                                  DEFENDANT’S PRODUCTS

       5.        During the enforceability period of the Patents-in-Suit, Defendant offered

solutions, such as the “Netbiter EC350” (hereinafter, the “Accused Product”), a device used for

connecting field equipment via several connection methods. A non-limiting and exemplary claim

chart comparing the Accused Product to each claim of the ‘105 Patent is attached hereto as Exhibit

C and is incorporated herein as if fully rewritten. Additionally, a non-limiting and exemplary

claim chart comparing the Accused Product to Claims 3 and 4 of the ‘783 Patent is attached hereto

as Exhibit D and is incorporated herein as if fully rewritten.

       6.        As recited in Claim 1 of the ‘105 Patent, the Accused Product can communicate via

a GSM cellular connection and would adhere to the 3GPP TS 45.002 V6.12.0 (2005-11) standard

defining GSM. See Exhibit C.

       7.        As recited in Claim 1 of the ‘105 Patent, the Accused Product uses the 3GPP TS

45.002 V6.12.0 (2005-11) standard to provide a communication method used in a mobile station

apparatus (e.g. mobile station) which performs communication using a TDMA frame formed by

eight slots (e.g. eight timeslots shall form a TDMA frame), a start of a TDMA frame on an uplink



                                                 6
      Case: 1:20-cv-03193 Document #: 1 Filed: 05/29/20 Page 7 of 12 PageID #:7




being delayed by three slots (e.g. the uplink is delayed by the fixed period of three timeslots from

the start of the TDMA). See Exhibit C.

        8.     As recited in Claim 1 of the ‘105 Patent, the Accused Product uses the 3GPP TS

45.002 V6.12.0 (2005-11) standard for receiving (e.g. Rx) using a reception slot of the TDMA

frame on the downlink (e.g. at frame 3 on downlink) after getting ready to receive (e.g. red

highlight frames 0-2 on downlink). See Exhibit C at 1(a).

        9.     As recited in Claim 1 of the ‘105 Patent, the Accused Product uses the 3GPP TS

45.002 V6.12.0 (2005-11) standard to provide transmitting (e.g. Tx) using a transmission slot of

the TDMA frame on the uplink (e.g. frame 3 on uplink) after getting ready to transmit (e.g. red

highlight frames 0-2 on uplink). See Exhibit C at 1(b).

        10.    As recited in Claim 1 of the ‘105 Patent, the Accused Product uses the 3GPP TS

45.002 V6.12.0 (2005-11) standard to provide performing adjacent cell signal level measurement

before either getting ready to receive or getting ready to transmit (e.g. Tta and/or Tra). See Exhibit

C at 1(c).

        11.    As recited in Claim 1 of the ‘105 Patent, the Accused Product uses the 3GPP TS

45.002 V6.12.0 (2005-11) standard to provide (I) when a number of transmission slots used in one

TDMA frame on the uplink is below a predetermined number, then, after transmitting using a

transmission slot of the TDMA frame on the uplink, a time allocation of two consecutive slots

shall apply for performing adjacent cell signal level measurement (e.g. Tra) and getting ready to

receive (e.g. Ttb) and (ii) when the number of transmission slots used in one TDMA frame on the

uplink is the predetermined number, then, after receiving using a reception slot of the TDMA

frame on the downlink, a time allocation of two consecutive slots shall apply for performing




                                                  7
      Case: 1:20-cv-03193 Document #: 1 Filed: 05/29/20 Page 8 of 12 PageID #:8




adjacent cell signal level measurement (e.g. Tta) and getting ready to transmit (e.g. Trb). See

Exhibit C at 1(d).

       12.     As recited in Claim 3 of the ‘783 Patent, the Accused Product, at least in internal

testing and usage, practices selecting as the spreading code (e.g., OVSF code as channelization

code) for asymmetric communications, a hierarchic orthogonal type spreading code (e.g.,

hierarchical OVSF codes) which is a spreading code of a hierarchy which contains spreading codes

of a longer length than spreading codes used for symmetric communication lines and is orthogonal

to spreading codes used for other asymmetric communication lines. See Exhibit D at 3.

       13.     As recited in Claim 3 of the ‘783 Patent, the Accused Product provides different

users in UMTS-FDD using different spreading codes which are mutually orthogonal and therefore

spreading codes for asymmetric communication line between a user and a base station and that of

another user and the base station respectively happen to be orthogonal. The Accused Product is

equipped with UMTS which has UMTS-FDD as one of its variants. See Exhibit D at 3.

       14.     The elements described in paragraphs 5-13 are covered by at least Claim 3 of the

‘783 and Claim 1 of the ‘105 Patent, for example. See Exhibits C and D. Thus, Defendant’s use

of the Accused Product is enabled by the device described in the Patents-in-Suit.

                                           COUNT I:

                          INFRINGEMENT OF THE ‘105 PATENT

       15.     Plaintiff realleges and incorporates by reference all of the allegations set forth in

the preceding Paragraphs.

       16.      In violation of 35 U.S.C. §271, Defendant has directly infringed the ‘105 Patent.

       17.     Defendant has had knowledge of infringement of the ‘105 Patent at least as of the

service of the present Complaint.



                                                 8
      Case: 1:20-cv-03193 Document #: 1 Filed: 05/29/20 Page 9 of 12 PageID #:9




       18.       Defendant has directly infringed at least one claim of the ‘105 Patent by using, at

least through internal testing or otherwise, the Accused Product without authority in the United

States. As a direct and proximate result of Defendant’s direct infringement of the ‘105 Patent,

Plaintiff has been damaged.

       19.       By engaging in the conduct described herein, Defendant has injured Plaintiff and is

thus liable for infringement of the ‘105 Patent, pursuant to 35 U.S.C. §271.

       20.       Defendant has committed these acts of infringement without license or

authorization.

       21.       As a result of Defendant’s infringement of the ‘105 Patent, Plaintiff has suffered

monetary damages and is entitled to a monetary judgment in an amount adequate to compensate

for Defendant’s past infringement, together with interests and costs.

       22.       Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim construction

purposes by the claim charts that it provides with this Complaint. The claim chart depicted in

Exhibit C is intended to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of

Civil Procedure and does not represent Plaintiff’s preliminary or final infringement contentions

or preliminary or final claim construction positions.

                                             COUNT II:

                            INFRINGEMENT OF THE ‘783 PATENT

       23.       Plaintiff realleges and incorporates by reference all of the allegations set forth in

the preceding Paragraphs.

       24.       In violation of 35 U.S.C. §271, Defendant has directly infringed the ‘783 Patent.




                                                   9
    Case: 1:20-cv-03193 Document #: 1 Filed: 05/29/20 Page 10 of 12 PageID #:10




       25.       Defendant has had knowledge of infringement of the ‘783 Patent at least as of the

service of the present Complaint.

       26.       Defendant has directly infringed at least one claim of the ‘783 Patent by using, at

least through internal testing or otherwise, the Accused Product without authority in the United

States. As a direct and proximate result of Defendant’s direct infringement of the ‘783 Patent,

Plaintiff has been damaged.

       27.       By engaging in the conduct described herein, Defendant has injured Plaintiff and is

thus liable for infringement of the ‘783 Patent, pursuant to 35 U.S.C. §271.

       28.       Defendant has committed these acts of infringement without license or

authorization.

       29.       As a result of Defendant’s infringement of the ‘783 Patent, Plaintiff has suffered

monetary damages and is entitled to a monetary judgment in an amount adequate to compensate

for Defendant’s past infringement, together with interests and costs.

       30.       Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim construction

purposes by the claim charts that it provides with this Complaint. The claim chart depicted in

Exhibit D is intended to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of

Civil Procedure and does not represent Plaintiff’s preliminary or final infringement contentions

or preliminary or final claim construction positions.

                                  DEMAND FOR JURY TRIAL

       31.       Plaintiff demands a trial by jury of any and all causes of action.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief:



                                                  10
    Case: 1:20-cv-03193 Document #: 1 Filed: 05/29/20 Page 11 of 12 PageID #:11




          a. That Defendant be adjudged to have directly infringed the ‘105 Patent either literally

or under the doctrine of equivalents;

          b. That Defendant be adjudged to have directly infringed the ‘783 Patent either literally

or under the doctrine of equivalents;

          c. An accounting of all infringing sales and damages including, but not limited to, those

sales and damages not presented at trial;

          d. An award of damages pursuant to 35 U.S.C. §284 sufficient to compensate Plaintiff for

the Defendant’s past infringement, including compensatory damages;

          e. An assessment of pre-judgment and post-judgment interest and costs against

Defendant, together with an award of such interest and costs, in accordance with 35 U.S.C. §284;

          f. That Defendant be directed to pay enhanced damages, including Plaintiff’s attorneys’

fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285; and

          g. That Plaintiff be granted such other and further relief as this Court may deem just and

proper.



 Dated: May 29, 2020                    Respectfully submitted,

                                        ANDREOU & CASSON, LTD.

                                        /s/Luke A. Casson_________________
                                        Luke A. Casson
                                        Andreou & Casson, Ltd.
                                        661 West Lake St., Suite 2N
                                        Chicago, Illinois 60661
                                        P: 312.935.2000
                                        F: 312.935.2001
                                        Email: lcasson@andeou-casson.com




                                                  11
Case: 1:20-cv-03193 Document #: 1 Filed: 05/29/20 Page 12 of 12 PageID #:12




                                    12
